Citation Nr: 1108243	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  08-00 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than November 9, 2006 for the grant of special monthly compensation based on loss of use of both lower extremities.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for hysterectomy (claimed as loss of use of a creative organ).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to May 1968.  

By rating action in October 1972, the RO, in part, denied service connection for hysterectomy with bilateral salpingo-oophorectomy.  The Veteran was notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision by the RO which, in part, denied service connection for loss of a creative organ due to hysterectomy, and granted increased special monthly compensation benefits on account of loss of use of both legs with loss of anal and bladder sphincter control, effective from November 2006.  

Concerning the claim to reopen, this issue has been recharacterized by the Board to reflect the proper adjudicatory considerations of the issue on appeal, and will be discussed in greater detail in the remand portion of this decision.  

The issue of whether new and material evidence has been received to reopen the claim of service connection for hysterectomy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issue addressed in this decision has been obtained by VA.  

2.  Prior to November 9, 2006, the Veteran was not shown to have manifestations commensurate with loss of use of both lower extremities.  

3.  There is no basis to assign an effective date earlier than November 9, 2006 for increased special monthly compensation based on loss of use of the lower extremities.  

CONCLUSION OF LAW

An effective date earlier than November 9, 2006, for the assignment of special monthly compensation based on loss of use of both lower extremities is not warranted.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.157, 3.159, 3.350(a)(2), (e)(2), 3.400(o)(2) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in February 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  In this regard, the Veteran's service treatment records and all VA medical records have been obtained and associated with the claims file.  Neither the Veteran nor her representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed in this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Effective Dates - Applicable Law and Regulations

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  However, if a claim for increase is received within 1 year of when it was factually ascertainable that an increase occurred, the effective date may be awarded from the date of increase.  

The date of receipt of a claim is the date on which a claim, information, or evidence is received by the VA.  38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. §§ 3.1(p), 3.155.  

With respect to disability manifestations, it is noted that Diagnostic Code 8520 describes the symptoms of complete paralysis of the sciatic nerve, and this includes where the foot dangles and drops, and there is no active movement possible of muscles below the knee.  Severe, incomplete paralysis would include the presence of marked muscular atrophy.  

Factual Background

A review of the record shows that in an August 2006 decision, the Board granted the Veteran benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability (conus medullaris syndrome) as a result of VA treatment.  This all arose during the course of VA treatment of the Veteran's back complaints, and specifically following an epidural injection in October 2000.  In any event, following that August 2006 decision by the Board, the RO, in a November 2006 rating action, awarded the Veteran compensation benefits for conus medullaris syndrome with loss of bowel function, evaluated as 100 percent disabling; bladder incontinence due to conus medullaris syndrome, evaluated as 60 percent disabling; loss of sensation, left lower extremity due to conus medullaris, evaluated as 20 percent disabling; and loss of sensation, right lower extremity due to conus medullaris, evaluated as 20 percent disabling.  These benefits were made effective from October 2000.  (It is also noted, the Veteran previously established service connection for a psychiatric disability, that has been evaluated as 100 percent disabling from August 1998.)  

As indicated above, in a March 2007 rating action, the RO awarded the Veteran a separate 100 percent rating for loss of use of both lower extremities associated with conus medullaris syndrome, effective from November 2006.  This entitled her to an increased level of special monthly compensation.  The Veteran also continued to carry a separate 100 percent rating for her psychiatric disability; a 100 percent rating for conus medullaris syndrome with loss of bowel function; a 60 percent rating for bladder incontinence due to conus medullaris; a 20 percent rating for loss of sensation, left lower extremity due to conus medullaris; and a 20 percent rating for loss of sensation, right lower extremity.  Her essential contention is that she experienced the loss of use of her lower extremities prior to November 2006, as to warrant an earlier effective date for the increased special monthly compensation that impairment permits.  

The evidence in this case includes a VA neurology note dated November 1, 2000, that the Veteran was able to walk but with a "very antalgic gait."  However, a VA examination report conducted November 3, 2000 for purposes of determining housebound status or permanent need for regular aid and attendance, revealed the Veteran's lower extremities were described as intact, and it was indicated she could walk without the assistance of another person, but used a walker for balance.  

The Veteran was apparently admitted to a VA hospital November 3, 2000, where she remained until December 8, 2000 to address problems arising from her spinal cord injury.  Records dated during this period reflect the Veteran was able to ambulate with the assistance of a walker, although the distances varied from 50 to 200 feet.  Given, however, that during this period she was enrolled in a physical therapy program with a goal of ambulating 500 feet, it is apparent she was not medically considered to have lost the use of her lower extremities, even if she was provided a wheel chair for mobility at the time of her discharge.  Indeed, the report of a home visit dated December 8, 2000 describes the Veteran as "ambulatory" and a December 13, 2000 record reflects she used a wheel chair only for "longer" distances, (which again clearly establishes she had not lost the use of her lower extremities, as she evidently used them for shorter distances).  

VA records dated from January and February April May 2001, do not reflect any change in the Veteran's ambulatory status, although she continued to possess a wheel chair, and records dated thereafter in June 2001, do not document any change in the Veteran's ambulatory status.  In July 2001, it was recorded that while the Veteran was areflexia in both Achilles tendons, there was normal reflexes in both patella, with the myotomes in the lower extremities preserved, and strength recorded as 4/5.  It also was noted there was symptom magnification with gentle maneuvers and passive range of motion.  Records dated in August 2001, reflect no change in ambulatory status and October 2001, records show a hip complaint while walking.  The following year, a functional independence measurement evaluation conducted in November 2002, contains the specific notation that the Veteran "walks."  

Subsequent records show the Veteran was examined for VA purposes in December 2004, at which time she was described as ambulatory, with a broad based gait.  At that time, the muscle strength of her quadriceps, hamstrings, as well as her dorsal and plantar flexors of her feet were described as at least 3.  Thereafter, records dated in October 2005, do not make reference to any change in ambulatory status, and an assessment conducted in July 2006, noted that the Veteran's lower extremity strength was 4/5 on both the left and right.  Records dated in October 2006, make no mention of any change in ambulatory status, but in November 2006, VA received a letter from a VA physician, which reflected the Veteran was paraplegic secondary to conus medullaris, describing her as in a wheelchair 95 percent of the time, and walking only 2-3 steps.  Although records dated after this time showed the Veteran walked inside her home and would straddle the foot plate of a wheelchair when transferring out of it, as previously mentioned, the RO awarded special monthly compensation for loss of use of the lower extremities based on the information in the November 2006 letter, and effective from that date.  

In view of the evidence set out above, it is clear that while the Veteran was provided a wheelchair by VA as early as in 2000, and that she made use of it, she had not manifested the indications of complete paralysis of the sciatic nerve, nor lost the ability to use her lower extremities prior to November 2006.  Accordingly, the Board finds no basis for a favorable disposition of the Veteran's claim.  

As to any contentions by the Veteran that she has been unable to walk since 2000, because she could simply choose not to walk at any particular time, such a contention would be accorded little probative value.  Further, with the medical evidence described above contradicting such an assertion, its probative value is diminished even further.  


ORDER

An effective date earlier than November 9, 2006, for the assignment of special monthly compensation based on loss of use of both lower extremities is denied.  

REMAND

Concerning the remaining issue on appeal, the Board notes that while the issue certified on appeal by the RO was characterized as service connection for loss of use of a creative organ, the underlying basis of the claim is one of service connection for a hysterectomy.  That is, the Veteran contends that the loss of use of a creative organ was due to her hysterectomy in 1972.  As noted above, however, that issue was previously denied by the RO in 1972, and is a final decision.  As there is no other theory for the Veteran's claim of loss of use of a creative organ, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current claim on appeal.  That is, in order to prevail on her claim for loss of use of a creative organ, service connection must first be establish for hysterectomy.  To do so, the Veteran must submit new and material evidence to reopen the claim.  

As the Veteran was not properly informed of the legal basis for the denial of her claim, she may have been denied the opportunity to formulate appropriate argument on appeal to the Board.  It thus would be potentially prejudicial to the Veteran were the Board to proceed to issue a merits-based decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED for the following action:  

1.  The RO should inform the Veteran of what constitutes new and material evidence to reopen the claim of service connection for hysterectomy, and provide her with the appropriate laws and regulations pertaining to finality.  In compliance with the directives of Kent v. Nicholson, 20 Vet. App. 1 (2006), the VCAA notice should include specific notice of why the prior finally-decided claim was denied and what constitutes new and material evidence for the purpose of reopening this claim.  

2.  After the requested development has been completed, the RO should adjudicate the merits of the claim to reopen service connection for hysterectomy.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


